Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/685,511 filed 08/24/2017 is in response to Applicant’s request for continued examination, RCE, filed 03/03/2021. Applicant’s response has been fully considered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
Claims 1-2 and 4-5 are currently pending in this application, and all the claims are under full consideration. This application is in condition for allowance 
Allowed Claims
Claims 1-2 and 4-5 are allowed over prior art of record. 
Reason for Allowance
This is an examiner’s statement of reason for allowance
The invention is directed towards a secondary battery comprising a battery case with an opening at one end, a lid that convers the opening, a safety valve provided in the lid to release internal pressure; an electrode body and an electrolyte housed in the battery case, a cover member 
The closest prior art to the invention is considered to be Nishi et al. (U.S. PG Publication 2015/0270551) and Seo (U.S. PG Publication 2016/0056423).
Nishi discloses a secondary battery, comprising a battery can having one end open and a battery cover attached to the open end and having a cleavage valve to release internal pressure. Nishi discloses an electrode body impregnated with an electrolyte, and an insulating plate between the cover and the electrode body. Nishi, however, does not disclose the insulating portion has  a holding portion that holds the electrode body, and which contacts each of the positive electrode and negative electrode current collector-exposed portions in a thickness direction of the electrode body, but does not contact the positive electrode active material layer and the negative electrode active material layer.  
Seo discloses a secondary battery that include a storage case accommodating an electrode assembly formed of a laminate, a cap plate coupled to the case and an insulating member between the cap plate and the electrode body, the insulating member have supporting ribs. Seo discloses electrode tabs that are bent such that they are arranged inside the supporting ribs. The supporting 
The pertinent reference of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to produce any new prior art that anticipates or renders obvious the claimed invention. Therefore, Claims 1-2, 4-5 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR M KEKIA/Examiner, Art Unit 1722                       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722